Citation Nr: 0200025	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  01-013 43A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an effective date prior to November 13, 2000 
for the award of a 70 percent rating for the service-
connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from February 1943 to August 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an initial rating decision in March 1999 by the 
RO that, in pertinent part, granted service connection and 
assigned a noncompensable rating for PTSD, effective on 
October 7, 1998.  

In a rating decision in January 2000, the RO assigned an 
increased rating of 50 percent for the service-connected 
PTSD, effective on October 7, 1998.  

In his VA Form 9 in May 2000, the veteran contended that a 70 
percent rating should be assigned for his service-connected 
PTSD.  Thereafter, in a rating decision in January 2001, the 
RO, among other things, increased the rating for the 
veteran's service-connected PTSD to 70 percent, effective on 
November 13, 2000.  

Since veteran asserts that the effective date of the 70 
percent rating for his service-connected PTSD should be a 
date prior to November 13, 2000, the issue is limited  to 
that as stated on the preceding page of this document.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran's initial claim of service connection for 
PTSD was received on October 7, 1998.  

3.  A initial rating of 50 percent was assigned for the 
service-connected PTSD, effective October 7, 1998 by a rating 
decision in January 2000.  

4.  A subsequent rating of 70 percent was assigned for the 
veteran's service-connected PTSD, effective on November 13, 
2000, by a rating decision in January 2001.  

5.  It is factually ascertainable that the veteran's service-
connected PTSD was 70 percent disabling, but not more as of 
October 7, 1998 when the veteran filed his claim of service 
connection.  



CONCLUSION OF LAW

An earlier effective date of October 7, 1998 is warranted for 
the assignment of a 70 percent rating for the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.130 including 
Diagnostic Code 9440 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's "Enlisted Record and Report of Separation", 
dated in August 1946, shows that his military occupational 
specialty was that of "medical aidman."  It further shows 
that he participated in campaigns in Luzon and the Southern 
Philippines during World War II, and he received the Combat 
Medical Badge and the Purple Heart.  

His service medical records include a hospital admission 
report, dated in July 1946, which noted that, he had been 
wounded in April 1945, when he was struck by shrapnel in his 
left hand and left thigh, during combat on Okinawa.  

In a written statement, received at the RO on October 7, 
1998, the veteran's representative submitted a claim of 
service connection for PTSD.  

The veteran was accorded a VA psychiatric examination in 
November 1998.  The examining physician noted that the 
veteran's claims folder was not available for review in 
conjunction with the examination.  

The veteran explained that he had been drafted into the U.S. 
Army and assigned to the 96th Infantry Division.  He took 
part in Allied landings on Leyte and was part of the "first 
wave" of the assaults.  He recalled being wounded twice on 
Okinawa in April 1945, once in the left hand, and later in 
the left leg.  

The veteran indicated that, during his combat duty, he spent 
a great deal of time in foxholes and rice paddies, and he was 
often without food.  He described exposure to monsoon rains 
and wild animals; as well as seeing large numbers of bodies 
of Japanese soldiers and atrocities committed by Filipino 
guerillas.  Following a description of the veteran's medical 
and military history and clinical evaluation,  the diagnosis 
included that, on Axis I, of chronic, severe PTSD and, on 
Axis IV,: of ongoing stressors since his retirement, related 
to severe PTSD symptoms and intense hatred for the Japanese, 
even though he had been out of the war for over 50 years.  
The VA examiner opined that the Global Assessment of 
Functioning (GAF) score was that of 48 and further noted that 
the veteran had suffered intense, traumatic combat 
experiences on the front lines from October 1944 through 
December 1944 and when he was nearly killed in April 1945.  

The VA examiner added that the veteran had had one failed 
marriage and had had what were characterized as serious 
depressive periods during intervals in which he was not 
working or when he retired unexpectedly in 1985.  It was 
noted that the veteran had been greatly affected by his 
combat experiences, had had various personal disappointments 
over the years and was currently living a very isolated life.  

A report of an assessment by a VA social worker, dated in 
November 1998, contained the social worker's comment that the 
veteran's claims folder had not been available for review at 
the time of the assessment.  The assessment included a 
description of the veteran's military and medical history.  
The social worker concluded that the veteran exhibited what 
was described as a "fairly good personal and vocational 
adjustment."  The social worker further opined that the 
veteran's symptoms did not interfere with his life or life 
style in any way and the social worker additionally concluded 
that he was coping "fairly well" with what were described 
as episodic dreams.  

As noted hereinabove, in a March 1999 rating decision, the 
RO, among other things, granted service connection and 
assigned a noncompensable rating for the veteran's PTSD, 
effective on October 7, 1998, the date of receipt of his 
claim of service connection for PTSD.  

In April 1999, the veteran filed a Notice of Disagreement as 
to the noncompensable rating assigned for his service-
connected PTSD.  In his VA Form 9, submitted in May 1999, he 
indicated that he was receiving medical treatment for his 
PTSD at the mental health clinic at the VA Medical Center in 
Buffalo, New York (Buffalo VAMC).  The records of VA medical 
treatment of the veteran, dating from October 1998 to June 
1999 were subsequently associated with the claims folder.  

In a rating decision in January 2000, the RO concluded that 
that portion of the March 1999 rating decision which denied a 
compensable rating for the veteran's service-connected PTSD 
was erroneous.  Accordingly, the RO increased the rating for 
the veteran's service-connected PTSD to 50 percent disabling, 
effective on October 7, 1998.  

In a written statement, dated in February 2000, the veteran's 
representative indicated that the veteran disagreed with the 
50 percent rating assigned for his service-connected PTSD.  
The veteran's representative also indicated that the veteran 
was receiving medical treatment for his PTSD at the Buffalo 
VAMC on a weekly basis.  

The records of VA medical treatment of the veteran, dating 
from June 1999 to February 2000, were subsequently associated 
with the claims folder.  These records included a medical 
note, dated in January 2000, which indicated that the veteran 
was attending weekly group sessions and bi-weekly individual 
therapy in connection with his medical treatment for PTSD.  

In his VA Form 9 in May 2000, the veteran indicated that he 
continued to have frequent nightmares and flashbacks, and 
difficulty sleeping and concentrating.  He asserted that he 
experienced social isolation and hatred toward Japanese 
people, as well as symptoms of irritability.  He expressed a 
willingness to report for further VA examination, if 
required.  

A report, dated in April 2000, of a mental health assessment 
of the veteran by a VA social worker, described the veteran's 
recollections of his combat experiences.  The social worker 
noted that the veteran described a number of residual 
reactions to his combat experiences, including recurring 
nightmares, episodic startle reactions, and periodic 
flashbacks.  The social worker concluded that the veteran 
continued to display what were characterized as moderate 
symptoms of post-traumatic features, such as depression and 
nightmares.  

In May 2000, the veteran was accorded a VA psychiatric 
examination by the same physician who conducted the 
examination in November 1998.  The VA examiner noted that the 
veteran's claims folder was available for review in 
conjunction with the examination.  

Following a description of the veteran's medical and military 
history and clinical evaluation, the diagnoses included that, 
on Axis I, of chronic, severe PTSD, and, on Axis IV, of 
ongoing stressors, including hatred for the Japanese, ongoing 
PTSD symptoms, including nightmares of his traumatic combat 
experiences, bitterness over what he experienced, ongoing 
survival mentality at times, increasing social isolation over 
the past 15 years.  A GAF score of 42 was assigned.  

The VA examiner further noted that the veteran had continued 
to struggle since he was previously examined in November 1998 
and further opined that, "[The veteran] should be given as 
much benefits as [could be] possibly awarded for somebody who 
served in the kind of intense combat during the World War II 
Pacific theatre that he was involved in."  

The VA examiner further stated that he "was not aware of the 
amount of service medals and pins that [the veteran] had been 
decorated with when he had seen me," in November 1998 and 
added that the veteran had continued to suffer severe 
personal disappointments as a direct result of his PTSD, 
which were related to his severe traumatic combat experiences 
in World War II.  

The veteran was accorded an additional VA psychiatric 
examination in November 2000 by another doctor.  The 
examining physician noted that the veteran's claims folder 
had been reviewed in conjunction with the examination and 
indicated that, since the veteran's VA psychiatric 
examination in May 2000, he had not been hospitalized of had 
any legal difficulties.  However, the veteran reported that 
he was retired and "[could not] do anything."  He was 
becoming more angry and agitated and indicated that he felt 
like killing people because he was not getting any work due 
to his PTSD symptoms.  He asserted that his marriage and his 
business had failed because of his PTSD symptomatology, and 
he could not reconcile himself to those losses.  

The VA examiner indicated that the veteran had paranoid 
feelings about the Government and was very anxious, agitated 
and angry about his situation.  The doctor noted that the 
veteran tried to recount "all the details of his World War 
II experience" and contended that the Government did not 
think of veterans.  

The veteran denied having any delusions or hallucinations.  
He admitted to having occasional suicidal and frequent 
homicidal ideations, claiming that he sometimes felt that if 
he killed someone "it might get him somewhere."  When told 
that this might result in his incarceration, he replied that 
his experience might benefit other veterans.  He stated that 
he had never been the same since his World War II experiences 
and continued to be anxious and agitated and experience sleep 
disturbances, nightmares and flashbacks.  He did not feel 
that he could trust people.  

The VA examiner opined that, since the veteran's VA 
psychiatric examination in May 2000, he had become more and 
more obsessed with the idea of hurting someone to prove that 
he is disabled.  The diagnosis included that, on Axis I, of 
chronic, severe PTSD, and a GAF score of "around 45."  The 
doctor further noted that the veteran's PTSD symptomatology 
in itself would render him incapable of obtaining and 
maintaining employment.  

In a rating decision, dated in January 2001, the RO increased 
the rating for the veteran's PTSD to 70 percent, effective on 
November 13, 2000, the date of his most recent VA psychiatric 
examination.  

In written statements, dated in February 2001 and June 2001, 
the veteran's representative asserted that an effective date 
prior to November 13, 2000 was warranted for the assignment 
of a 70 percent rating for the veteran's service-connected 
PTSD.  


Analysis

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
specifically provided otherwise in said chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  In accordance with 
38 U.S.C.A. § 5110(b)(2) (West 1991), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  

The provisions of 38 C.F.R. §§ 3.400(o)(1) and (2) implement 
38 U.S.C.A. §§ 5110(a) and (b)(2).  Pursuant to 38 C.F.R. 
§ 3.400(o)(1), the effective date of a claim for an increased 
rating shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except as provided in 
38 C.F.R. § 3.400(o)(2).  In accordance with 38 C.F.R. 
§ 3.400(o)(2), the effective date of a claim for an increased 
rating shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  

Under criteria for rating psychiatric disabilities which 
became effective on and after November 7, 1996, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2001).  

The Board of Veterans' Appeals (Board) further notes that 
there has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist 
claimants in developing their claims.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In this case, it is undisputed that the veteran had submitted 
his original claim of service connection for PTSD on October 
7, 1998.  Thus, there is no basis for consideration of a 
diagnosis of PTSD with regard to the veteran prior to the 
date he submitted his claim.  

As noted hereinabove, the RO has obtained records of medical 
treatment of the veteran for PTSD on several occasions since 
PTSD was first diagnosed in 1998.  Accordingly, given the 
favorable action taken hereinbelow, the Board concludes that 
VA has satisfied its duty to assist the veteran in developing 
his claim.  See VCAA.  

In its January 2000 rating decision, the RO determined that 
the veteran's service-connected PTSD was 50 percent disabling 
as of October 7, 1998.  The RO's January 2000 rating decision 
was, on its face, based on the medical evidence contained in 
the report of the November 1998 VA psychiatric examination of 
the veteran and the report of the VA social worker's 
assessment.  

In its January 2001 rating decision, the RO determined that 
the veteran's service-connected PTSD was 70 percent 
disabling, as of November 13, 2000.  The determination was 
based the VA psychiatric examination of the veteran in May 
2000 and the report of the VA psychiatric examination in 
November 2000.  

The three VA psychiatric examinations of the veteran which 
are of record in this case (the VA psychiatric examinations 
of the veteran in November 1998 and May 2000 and the VA 
psychiatric examination in November 2000) are substantially 
similar in their assessments of the severity of his service-
connected PTSD.  

All three examinations referred to the same set of traumatic 
combat experiences which occurred during the veteran's 
service in World War II, and all examinations described 
similar current symptoms associated with his PTSD.  These 
examinations characterized the impairment resulting from the 
veteran's PTSD as severe.  Additionally, all three 
examinations assigned similar GAF scores for his PTSD.  

As the May 2000 and November 2000 VA psychiatric examinations 
together supported the RO's conclusion that the veteran's 
service-connected PTSD is 70 percent disabling, and given the 
above referenced substantive similarities between and among 
the three psychiatric examinations of record, the Board 
concludes that the veteran's PTSD was 70 percent disabling as 
of the date of the filing of his claim of service connection 
on October 7, 1998.  

Accordingly, a basis as specifically requested by the veteran 
in connection with this appeal is presented for assigning a 
70 percent rating for the veteran's service-connected PTSD on 
October 7, 1998.  

Additionally, while the medical evidence indicates that the 
veteran has homicidal ideations, other symptoms which would 
support the assignment of a schedular rating of 100 percent 
for the service-connected PTSD, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name, are not demonstrated.  

Accordingly, given the limited scope of appeal presented in 
this case, the Board concludes that a schedular rating for 
the veteran's service-connected PTSD in excess of 70 percent 
is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 
9440 (2001).  



ORDER

An earlier effective date of October 7, 1998 for the 
assignment of the 70 percent rating for service-connected 
PTSD is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

